               Case 3:21-mc-80017-TSH Document 9 Filed 02/12/21 Page 1 of 1




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 CATHERINE ALDEN PELKER (MD)
   Trial Attorney
 5
          Department of Justice
 6        Computer Crime & Intellectual Property Section
          1301 New York Avenue NW, Suite 600
 7        Washington, DC 20005
          Telephone: (202) 514-1026
 8        FAX: (202) 514-6113
          Catherine.Pelker@usdoj.gov
 9
   Attorneys for United States of America
10

11                                    UNITED STATES DISTRICT COURT

12                                  NORTHERN DISTRICT OF CALIFORNIA

13                                         SAN FRANCISCO DIVISION

14
     IN RE APPLICATION OF FORBES                       )   CASE NO. 21-MC-80017-TSH
15   MEDIA LLC AND THOMAS BREWSTER                     )
     TO UNSEAL COURT RECORDS                           )   NOTICE OF APPEARANCE OF ASSISTANT
16                                                     )   UNITED STATES ATTORNEY
                                                       )
17                                                     )
                                                       )   UNDER SEAL
18                                                     )
                                                       )
19
            The United States Attorney Office hereby files this Notice of Appearance to advise the court that
20
     Department of Justice Trial Attorney Catherine Alden Pelker appears for the United States in this case.
21
     Please add her to the list of counsel appearing for the United States and please add her to the list of
22
     persons to be noticed.
23
     DATED: February 12, 2021                              Respectfully,
24
                                                           DAVID L. ANDERSON
25                                                         United States Attorney

26                                                         ________/s/__________________
                                                           CATHERINE ALDEN PELKER
27
                                                           Trial Attorney, Department of Justice
28
     NOTICE OF APPEARANCE
     21-MC-80017-TSH
                                                       1
